Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Hilten on 8/17/2022.

The application has been amended as follows: 
IN THE CLAIMS dated 5/20/2022
1. (Currently amended) A grill device, comprising:
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit;
a stand supporting the first and second gas grill units; 
a base cabinet housed in the stand; [[and]] 
a central work unit comprising a substantially rectangular counter top disposed at a head end of the stand; and 
one or more hoods configured to completely close the first and second grill trays, 
wherein the first and second gas grill units are fastened to the stand laterally from the work unit and spaced apart substantially opposite one another; and 
wherein the one or more hoods are each pivotally attached to a corresponding grill tray, the grill device further comprising a damper to dampen movement of the one or more hood.

2-3. (Cancelled)

4. (Previously presented) The grill device of claim 1, further comprising a cooler in the base cabinet.

5. (Previously presented) A grill device, comprising: 
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit;
a stand supporting the first and second gas grill units;
a base cabinet housed in the stand;
a cooler in the base cabinet, wherein the cooler is formed as a closable refrigerator or lockable cooling compartment, and comprises lateral guide rails and receptacles for guiding a sheet or a plate; and
a central work unit disposed at a head end of the stand,
wherein the first and second gas grill units are fastened to the stand laterally from the work unit substantially opposite one another.

6. (Previously presented) The grill device of claim 1, further comprising a warmer in the base cabinet.

7. (Previously presented) A grill device, comprising: 
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit;
a stand supporting the first and second gas grill units; 
a base cabinet housed in the stand; 
a warmer in the base cabinet, wherein the warmer comprises a warming cabinet or warm compartment in fluid communication with the first and second gas grill units such that warm air from the first and second gas grill units is guided into the warming cabinet or warm compartment; and 
a central work unit disposed at a head end of the stand,
wherein the first and second gas grill units are fastened to the stand laterally from the work unit substantially opposite one another.

8. (Previously presented) The grill device of claim 7, wherein the warmer comprises lateral guide rails and receptacles for guiding a sheet or a plate.

9. (Previously presented) The grill device of claim 1, further comprising a gas cylinder receptacle for carrying a gas cylinder that supplies fuel gas to the first and second gas grill units, wherein the gas cylinder receptacle comprises a weighing unit for weighing the gas cylinder.

10. (Previously presented) A grill device, comprising: 
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit;
a stand supporting the first and second gas grill units; 
a base cabinet housed in the stand; 
a gas cylinder receptacle for carrying a gas cylinder that supplies fuel gas to the first and second gas grill units, wherein the gas cylinder receptacle comprises a weighing unit for weighing the gas cylinder;
a controller in electrical communication with the weighing unit, wherein the controller is configured to receive signals, from the weighing unit, which represent the weight of the gas cylinder, and to determine the gas volume in the gas cylinder based on the signals; and 
a central work unit disposed at a head end of the stand, 
wherein the first and second gas grill units are fastened to the stand laterally from the work unit substantially opposite one another.

11. (Previously presented) The grill device of claim 10, wherein the controller is configured to determine a residual burn time of the first and second gas grill units based on the signals.

12. (Previously presented) The grill device of claim 11, further comprising a display configured to display the gas volume and/or the residual burn time.

13. (Previously presented) The grill device of claim 11, wherein the controller is configured to be wirelessly connected to a portable mobile device.

14. (Previously presented) The grill device of claim 13, wherein the controller is configured to transmit the weight of the gas cylinder, the gas volume, and/or the residual burn time to the portable mobile device for display on the mobile device.

15. (Previously presented) The grill device of claim 13, wherein the controller is configured to receive control commands from the portable mobile device, and in response to control one or more valves connected to the gas cylinder.

16. (Previously presented) The grill device of claim 13, wherein the portable mobile device is connected to the controller via Bluetooth®, W-LAN, and/or the Internet.

17. (Canceled) 

18. (Canceled) 

19. (Previously presented) The grill device of claim 1, wherein the first and second grill trays are hemispherical.

20. (Previously presented) The grill device of claim 1, wherein the first and second grill trays are trough-shaped, rectangular box-shaped, square box-shaped, cylindrical with a closed bottom, conically tapering down, frustoconical tapered down, or ellipsoid.

21. (Previously presented) The grill device of claim 1, wherein the first and second burning units in the first and second grill trays are exchangeable for changing an energy source.

22. (Previously presented) The grill device of claim 1, wherein the first and second grill trays are collapsible and/or foldable to jointly form a substantially closed space.

23. (Previously presented) A grill device, comprising: 
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit;
at least one insert configured to be disposed between the first and second grill trays, the insert comprising a plurality of passage openings;
a stand supporting the first and second gas grill units; 
a base cabinet housed in the stand; and 
a central work unit disposed at a head end of the stand, 
wherein the first and second grill trays are collapsible and/or foldable to jointly form a substantially closed space, and
wherein the first and second gas grill units are fastened to the stand laterally from the work unit substantially opposite one another.

24. (Previously presented) The grill device of claim 1, further comprising a rinsing device configured to rinse and clean the grill device.

25. (Previously presented) The grill device of claim 24, wherein the rinsing device comprises at least one rinsing element in each of the first and second grill trays.

26. (Previously presented) The grill device of claim 25, wherein each rinsing element is configured to rotate.

27. (Previously presented) The grill device of claim 25, further comprising removable heat-insulating plates configured to cover the at least one rinsing element during grill operation.

28. (Previously presented) The grill device of claim 24, wherein the rinsing device comprises a service water container in the stand or the base cabinet, the service water container being configured to receive dirty water used for rinsing.

29. (Previously presented) The grill device of claim 25, wherein the rinsing device comprises a water container in the stand or the base cabinet, the water container being configured to provide water used for rinsing, wherein the rinsing elements are fluidly connected to the water container.

30. (Previously presented) The grill device of claim 24, wherein the rinsing device is controlled in accordance with commands received from a portable mobile device.

31. (Previously presented) The grill device of claim 1, wherein the first and second grill trays are double-walled with a first outer wall and a second inner wall spaced from the first outer wall.

32. (Previously presented) A grill device, comprising: 
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit;
a stand supporting the first and second gas grill units; 
a base cabinet housed in the stand; and 
a central work unit disposed at a head end of the stand, 
wherein the first and second grill trays are double-walled with a first outer wall and a second inner wall spaced from the first outer wall, and a first insulating material disposed between the first and second walls, and
wherein the first and second gas grill units are fastened to the stand laterally from the work unit substantially opposite one another.

33-34. (Cancelled)

35. (Previously presented) The grill device of claim 32, further comprising a second insulating material different from the first insulating material disposed between the first and second walls.

36. (Previously presented) A grill device, comprising: 
at least a first gas grill unit and a second gas grill unit for cooking food, the first gas grill unit comprising a first grill tray having a first burning unit and the second gas grill unit comprising a second grill tray having a second burning unit, wherein the first and second grill trays are double-walled with a first outer wall and a second inner wall spaced from the first outer wall;
an illumination device disposed at least partially within an intermediate space between the first and second walls;
a stand supporting the first and second gas grill units; 
a base cabinet housed in the stand; and 
a central work unit disposed at a head end of the stand, 
wherein the first and second gas grill units are fastened to the stand laterally from the work unit substantially opposite one another.

37. (Previously presented) The grill device of claim 36, wherein the first outer wall defines at least one opening for light exit.

38. (Previously presented) The grill device of claim 31, further comprising at least one projector configured to project user information onto a projection surface adjacent to the grill device.

39. (Previously presented) The grill device of claim 38, wherein the at least one projector comprises a slit disposed on the first outer wall and a light source disposed between the first and second walls.

40. (Previously presented) The grill device of claim 38, wherein the user information is the type of food to be prepared on the respective grill tray.

41. (Previously presented) The grill device of claim 36, wherein the illumination device comprises a plurality of LEDs disposed in a predetermined pattern in the outer first wall.

42. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention, Dual Grill Appliance, is in the field of outdoor cookers combined with a work station. The prior art, alone or in combination does not show certain features of the claimed invention, specifically Carr and Jansson, alone or in combination, do not teach suggest or make obvious, a double grill that has dampened hoods for the respective grill areas. Another factor that is non-obvious, is the aforementioned features in combination with a gas-cylinder scale, cooler, warmer cabinet, etc. For these reasons, the invention is unique and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
8/18/2022